 In the Matter Of MAX SAX AND RHODA SAX, CO-PARTNERS, DOING BUSI-NESS AS CONSOLIDATED MANUFACTURING COMPANYandPLAYTHINGS,JEWELRY & NOVELTY WORKERS INTERNATIONAL UNION-CIOCase No. 13-C-2825.-Decided June 17, 1947Mr. Herman J. De Koven,for the Board.Sey f arth, Shaw d Fairweather,byMessrs. Henry E. Sey f arthandRobert W. MacDonald,of Chicago, Ill., for the respondents.Messrs.Walter Ignatowiez, Henry J. Henry,of Chicago, Ill., andMessrs.Rothbard, Harris & Oxfeld, by Mr. Sidney Birnbaum,ofNewark, N. J., for the Union.Mr. William J. Avrutis,of counsel to the Board.DECISIONANDORDEROn October 30, 1946, Trial Examiner Martin S. Bennett issued hisIntermediate Report in the above-entitled proceeding, finding thatthe respondents had not engaged in the unfair labor practices allegedin the complaint, and recommending that the complaint be dismissed,as set forth in the copy of the Intermediate Report attached hereto.Thereafter, the Union and counsel for the Board filed exceptions tothe Intermediate Report.A supporting brief was filed by counselfor the Board, and the respondents also filed a brief.On May 21,1947, the Board at Washington, D. C., heard oral argument in whichthe respondents and the Union participated. 'The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings are here-by affirmed.The Board has considered the Intermediate Report, theexceptions and briefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the complaint issued herein against the74 N. L. R. B., No. 35.163 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondents, Max Sax and Rhoda Sax, co-partners, doing business asConsolidated Manufacturing Company, be, and it hereby is, dismissed.CHAIRMAN HExzOG took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr. Herman J. De Koven,for the Board.Seyfarth, Shaw & Fairweather,by Messrs.Henry E. SeyfarthandRobert W.MacDonald,of Chicago,Ill., for the respondents.Messrs. Walter IgnatowiczandHenry J. Henry,of Chicago, Ill., for the Union.STATEMENT OF THE CASEUpona first amendedcharge duly filed on July 31, 1946,' by Playthings,Jewelry & Novelty Workers International Union-CIO, herein called the Union,the National Labor RelationsBoard, hereincalled the Board, by itsRegionalDirector for the ThirteenthRegion(Chicago,Illinois),issued its complaintdated August 6, 1946, againstMax Sax andRhodaSax, co-partners, doingbusinessas Consolidated Manufacturing Company,' herein called respondents,allegingthat respondents had engaged and were engaging in unfair labor prac-tices affecting commerce within themeaningof Section 8 (1) and (3) andSection2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the complaint accompanied by notice of hearing were dulyserved upon respondents and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat respondents: (1) on or about March 11, 1946, dischargedSon Seals, andthereafter refused to reinstate him because of his union membership andactivities; (2') since on or about March 11, 1946, advised and warned their em-ployees against joining or engaging in activities on behalf of theUnion, ques-tioned their employees concerning their 'union affiliationand activities, andurged their employees to report to respondentsconcernig the unloa activitieswithin the meaning of Section8 (1) and(3) of the Act.Respondents filed an answer in which they admitted the allegations in thecomplaint with respect to their business operations, admitted that Son Sealswas discharged on or about March 11, 1946, denied the commission of any unfairlabor practices, and moved that the complaint be dismissed.Pursuant to notice, a hearing was held from August 26 to August 29, 1946, atChicago, Illinois, before the undersigned, Martin S. Bennett, the Trial Examinerduly designated by the Chief Trial Examiner. Full opportunity to be heard, toexamine and cross-examine witnesses and to introduce evidence bearing uponthe issues was afforded all parties.At the commencement of the hearing, theundersigned denied the motion to dismiss the complaint contained in respond-ents' answer.At the close of the hearing the undersigned denied a motion byrespondents to strike the testimony of certain witnesses, and granted a motionof counsel for the Board to conform the pleadings to the proof with respectto formal matters.The undersigned reserved ruling upon respondents' motion,at the conclusion of the hearing, that the complaint be dismissed.This motionis disposed of hereinafter.The parties were afforded an opportunity to filei The original charge was filed on March 14, 1946.' The name of respondents was so amended at the hearing,without objection,upon themotion of the Trial Examiner. CONSOLIDATED MANUFACTURING COMPANY165briefs with the undersigned, and briefs have been received from respondents andfrom counsel for the Board.Respondents moved orally, prior to the close of the hearing, and also bywritten motions filed with the undersigned on September 7 and 11, 1946, afterthe close of the hearing, to take the testimony by depositionon certain issuesof three witnesses who were unavailable on the dates of the instant hearing.On September 13 and 19, 1946, the undersigned issued an Order and Supple-mental Order, respectively, for the taking of said testimony by deposition.Thedepositions have been received.Upon the entire record in the case, and from his observation of thewitnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTSMax Sax and Rhoda Sax, co-partners, are doing business under the tradename and style of Consolidated Manufacturing Company, with their principaloffice and place of business at Chicago, Illinois, where they are engaged in themanufacture and sale of punch boards. Respondents, in the course and conductof their business, annually purchase raw materials valued in excess of $50,000,of which amount more than 50 percent is shipped to the plant from States otherthan the State of Illinois.The finished products annually manufactured anddistributed by respondents are valued in excess of $100,000, of which amountmore than 75 percent is shipped to States other than the State of Illinois.II.THE ORGANIZATION INVOLVEDPlaythings, Jewelry & Novelty Workers International Union, affiliated withthe Congress of Industrial Organizations, is a labor organization which admitsemployees of respondents to membership.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The discharge of Son Seals1.Work recordSon Seals commenced his employment with respondents in August 1945, asa punch press operator at 60 cents per hourAt the time of employment, he waspromised a future wage increase by Leonard Barney, foreman of the punch pressdepartment.He requested and' received an individual wage increase of $ 05 perhour in November or December 1945, and $.025 in January 1946. Certain in-cidents which took place with respect to the performance of his duties duringJanuary. and February of 1946 will be discussed hereinafter.Seals did not report for work on March 6, 1946 and was absent for four succes-sive work days through March 9.3He reported for work on Monday, March 11,and was discharged by Foreman Barney that afternoon.He has not sincereturned to work for respondents, nor, insofar as the record indicates, has he evermade application for reinstatement.2.Seals' union activities and dischargeOn or about February 25, 1946, Seals met union representatives Walter Igna-towicz and Henry J. Henry, and agreed to distribute union literature amongrespondents' employees.He was given 50 to 75 cards to pass out.4 According3The fourthday,March 9, was Saturday and a fullworkday.Theplant is closed onSunday.4 Ignatowicz so testified. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDto Seals, on February 26, 1946, he solicited the membership of 17 employees out-side the plant before and after working hours, and obtained 7 signed appplicationsfor membership in the Union 6 There is no evidence that this activity by Sealscame to the attention of respondents, nor does the record disclose any unionactivity by Seals between February 26 and March 5. Seals became ill on theevening of March 5, after returning from work, and, as noted above, was absentfrom work between March 6 and 9.8According to Seals, he appeared at the plant on March 11 at approximately7: 30 a. in., but did not punch his time card until 8 a. in, the usual punch-in time.During the 30 minutes prior to 8 o'clock, he distributed 27 union applicationcards among employees of the gluing and finishing departments and also solicitedthe membership of 10 other employees who refused to accept cards. Seals wasunable to name any of these employees.He testified that on 2 separate occa-sions during this 30-minute period, Assistant General Manager Arnold Saxentered the factory area where Seals was engaged in solicitation for the Union ;passed within several feet of Seals and stared at the union cards-in Seals' hand;inspected merchandise for several minutes in the vicinity of Seals ; and on eachoccasion returned to his office, passing within several feet of Seals.At 8 o'clock,Seals placed the cards in a rear pocket of his trousers and began work.Seals further testified that at about 10 a. in. that day, after being warned byEmployee Matthew Gault to be careful, and noticing that several employees werestaring at him, he turned around and discovered that Sax and Foreman Barneywere standing in back of him and were bent over in an effort to read the cardsprojecting from his trousers pocket.He asked what they were looking at andwhether they wanted a card. They made no reply but walked away and Seals thenresumed his work.During the 12 to 12: 30 lunch period that day, according to Seals, lie resumedhis solicitation and spoke to 35 employees in the gluing and filling departments,10 of whom accepted cards.He was unable to identify any of this group.Hetestified that shortly after he commenced his activities, Assistant General Man-ager Sax entered the room and inspected some stock, passing within 3 feet ofSeals ; that Sax remained there for about 10 minutes, observing Seals (luring partof this time, and then departed. Shortly thereafter, during the lunch period, Fore-man Barney went over to a crimping machine located approximately 10 feet fromwhere Seals was standing.According to Seals, Barney remained at this ma-chine for approximately 20 minutes and looked at Seals on a number of occa-sions while Seals was discussing the Union and displaying application cards tothe employees.Seals' testimony is silent as/ to any conversation betweenBarney and himself on this occasion.The normal workday in the plant ended at 4:30 p. in., although Seals usuallyworked overtime until 6: 30.At 4: 45 that day, according ,to Seals, Barney ap-proached him and stated, "I heard that you [were] passing out union cards andteaching union here-if you [are], you are immediatelyfired "Sealstestifiedthat he admitted his union activities to Barney, that he stopped to wash up,and that Barney then took him to a plant office where Sax attempted to paySeals off incash.' -Seals refused to take the cash or to sign a receipt for themoney and left.G The record does not indicate exactly where this activity took place.'On the evening of March 6,Sealsmet the union representatives at his home 'anddecided to solicit for the Union in the plant during nonworking hours.4 The plant work period commenced on Wednesday morning and lasted 14 days throughTuesday evening.The employees were customarily paid by check on the Friday afterthe close of the work period. CONSOLIDATED MANUFACTURING COMPANY167Testimony in support of Seals' version of his union activities in the plant onMarch 11,and his surveillance by Barney and Sax was presented by a numberof employees and former employees.Thus,Matthew Gault supported Seals'testimony with respect to the surveillance before work,at 10 a.in., and at noonon March 11, and MarzellaMelton,Elijah Jones,Flossie Traylor,and QueenJessup supported Seals' testimony concerning the incident at noon on March11.83.Respondents' contentions and conclusionsBoth Barney and Sax denied that they had any knowledge of Seals' unionactivities prior to the time of his discharge.'They further denied that they hadobserved Seals soliciting for the Union or distributing union cards, or that Sealswas discharged because of his union activities. It is respondents' contentionthat Seals was discharged on March 11, 1946, because he was an ineffcientemployee who was negligent in the performance of his duties, and because hehad failed to give respondents notice of his inability to report for work onMarch 6, as required by a company rule. Thus, Barney testified that in dis-charging Seals on March 11, he called attention to Seals' failure to report hisabsence and negligent performance of his duties, and that he made no statementconcerning Seals' union activities, as claimed by Seals.With respect to the existence of a rule requiring the reporting of absences, itis clear that since on or about May 1945, a notice was posted on the plantbulletin board, instructing employees to notify the company on the morning ofan absence, upon penalty of discharge.The bulletin board was the only onein the plant and was located directly above the time clock which all employeeswere required to punch. Occasionally a notice would be torn down by anemployee, but another would be put up in its place by Charlotte Zima, a super-visory employee in charge of respondents' pay-roll department and records.Asof the date of the instant hearing, the notice still appeared on the bulletin boardin substantially its original form, although some minor variations in languagedid appear in replacement notices.'°The record also shows that in the 2-year period prior to the instant hearing,respondents had discharged a number of employees for absenteeism, as well asfor inefficiency, and both.Respondents also had a policy that an unexplainedabsence of more than 3 days rendered one subject to discharge, although thepolicy was apparently relaxed upon occasions, according to the replaceability ofthe,worker and because of conditions in a particular department."8 Employee James Mallette, who reports for work at 5 p. in , testified that a "matter ofdays" after Seals' discharge he overheard Barney tell die setter Marnell that someonewould be fired, as Seals had been, because of the Union.He was unable to fix the date ofthis conversation which, according to Barney and Marnell, did not take place.Mallettewas a vague and unconvincing witness and the undersigned does not accept his testimony.n Barney admitted that be first learned of union activities in the plant several daysafter Seals' discharge, when an employee placed a union pamphlet in his pocket. Accord-ing to Sax,on March 12,Barney informed him that he,Barney, had been told that Sealswas distributing leaflets.Findings herein are based upon the clear and forthright testimony of Charlotte Zima,as supported by the testimony of three office employees of respondents, Goodman, Pytlik,and Kaplan, by the testimony of Barney and Sax, and by the testimony of former officeEmployee Tiso.All of the above were convincing and forthright witnesses and their testi-mony was supported by the depositions of former office Employees Desmond and Dado.The undersigned rejects the testimony of Seals and Melton that no notice was posted,as well as that of Jessup,Traylor, and Mallette that no notice was posted until afterSeals' discharge."This finding is based upon the credible testimony of Arnold Sax. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough Seals denied that any notice was posted in the plant concerning thereporting of absences, he claimed that he notified Barney on March 5 that hemight not be at work on March 6 because of illness. In addition, Seals testifiedthat three telephone calls were made in his presence on the morning of March 6within one hour, to notify Barney that Seals would be absent. On the first ofthese calls, which was made by his wife, according to Seals, an office girlanswered, replied that Barney was not available, and promised to notify Barneythat Seals was ill.Notwithstanding, a second and a third call were made atshort intervals by Seals' wife and cousin, respectively, with the identical result.Barney denied that Seals had informed him of an intended absence on March 5,or that he had received any telephone message on March 6 concerning Seals'sickness.The undersigned credits Barney's testimony 12With respect to the contention of respondents that Seals was an inefficientemployee, the record indicates that after his wage increase in January 1946,Seals' work was such as to merit ctiticism from Barney on many occasions.Onor about February 1 and 20, Seals spoiled two large jobs through inadvertence.He was also frequently absent from his machine and it was necessary for Barneyto search for Seals in the plant and instruct him to return to his machine.Hisspoilage rate on punches was consistently high, and, contrary to Seals' conten-tions, he was not complimented on his work by Barney."ConclusionsAs set forth above, the record supports respondents' contentions that Seals wasdischarged because of inefficiency and inattention to his duties, as well as hisfailure to report his absence of 4 days.Moreover, the undersigned has previouslyrejected the testimony of Seals that no notice appeared on the plant bulletinboard concerning the reporting of absence, and Seals' testimony was found to beotherwise unreliable.Although he testified in minute detail concerning thevarious alleged acts of surveillance by Barney and Sax on March 11, and gavethe exact number of people he spoke to, the exact number of cards he distributed,and the exact number of those who refused cards on each occasion, as heretoforeset forth, he was unable to name a single employee with whom he had discussedthe Union that day.Furthermore, the testimony of witnesses who testified insupport of Seals, that he had been under surveillance on March 11, was demon-strated to be unreliable and is rejected.1412 Barney's testimony is supported by that of the -office employees then in respondents'employ, Kaplan, Pytlik, Tiso, and Goodman, heretofore found to be credible witnesses, andDesmond and Dado, whose testimony was taken by deposition, all of whom testified thatthey had no recollection of taking a telephone message concerning Seals' illness on March 6,1946.The undersigned was unfavorably impressed by the implausibility of Seals' testi-mony that his illness was reported to respondents on March 6 on three separate occasionswithin one hour, despite his insistence that no rule existed which required such reporting.11These findings are based upon the credible testimony of Barney, diecutter Marnell,who inspected Seals' work, and upon the forthright testimony of Curtis Wright and JoeSchissel who were punch-press operators employed on machines adjoining Seals' machine.The undersigned rejects Seals'testimony that he was the fastest worker in the plant,that he was complimented by Barney on his work and that be was assigned rush jobs, aswell as the testimony of several employees in other departments of the plant, who occasion-ally passed Seals' machine, that he was as capable and as rapid an operator as the otherpunch-press operators.14As noted above, Gault, Melton, Jessup, Jones and Traylor each testifiedthat Sealswas under surveillance on March 11 between noon and 12:30 p. in. The time cards forJessup and Jones for that day were introduced in evidence and showed that Jessup hadpunched out at 11 : 21 a. in and performed no further work that day, and that Jonesdid not work at all on March 11. Jessup was recalled to the stand and testified that shetook ill andpunched out at 11 : 21a. in. ; remained in the ladies'room until noon, and then CONSOLIDATED MANUFACTURING COMPANY169Although the question is not free from doubt, the undersigned concludes andfindsfrom the entire record, that the allegations of the complaint with respectto Seals' discharge have not been sustained.B. Interference, restraint, and coercionTestimony was offered in support of this allegation by Merzella Melton, QueenJessup, and Angeline Williams, who testified concerning statements allegedlymade to them by Foreman Barney on various occasions after the discharge ofSeals.Melton testified that on the day after Seals' discharge, Barney asked her if shehad received a card from Seals on the previous day. According to her, thisstatement was made in the presence of her co-workers, Lena Wilson and MarthaAdams, who heard it.Wilson and Adams, however, denied that such a state-ment was ever made in their presence.Queen Jessup testified that commencing the day after Seals' discharge andthrough approximately April 3, 1946, Barney discussed the Union with heron four occasions.On the first occasion, the day after Seals' discharge, Barneyasked her if she had obtained a union card and if she knew the names of anyemployees who had signed cards. Approximately a few days later, Barneyasked her if she had seen Seals distributing union cards outside the plant ibOn the third occasion, Barney told her that he would discharge anyone whosigned a union card.Finally, on or about April 3, Barney asked her if she hadattended a union meeting and who was present.Her testimony was supportedas to the third incident by that of Traylor, who testified that Jessup informedher of Barney's statement.The testimony of both Traylor and Jessup has,however, been heretofore rejected.Angeline.Williams testified that Barney spoke to her about the Union onthree occasions.On the first, several days after Seals' discharge, he askedwhether she had obtained union cards from Seals. Several weeks later, heasked whether she had attended a union meeting, and finally, on a later occa-sion, he asked Williams whether she had received a letter from the Union.According to Barney, about one week after Seals was discharged, Williams ap-proached him, told him that union leaflets were being distributed in the streetoutside the plant, and asked him whether he desired to have one. Barneyreturned to the plant and ate her lunch ; observed the surveillance of Seals and then, stillfeeling ill,left for the dayJones was recalled to the stand and testified that he actuallywcrked the entire day of March 11. He claimed that he had been absent for approximately2 weeks prior to March 11;that his time card was not in the rack when he reportedfor work on March 11 ; that he did not report this to anyone as he felt that his absencewas unwarranted,and that he never put in a claim for payment for his work on March 11.The undersigned does not credit the testimony of Jones and Jessup.Gault alleged that be noticed Seals distributing cards at noon on March 11,as he, Gault,was distributing cards with him.He claimed that Seals had given him whatever cardshe had on the 11th. Seals,however, claimed that he was unaware that Gault had dis-tributed cards on the 11th. In addition,respondents introduced in evidence a certifiedcopy of a conviction of Gault in the Cook County Criminal Court at Chicagoon May 17,1943, for burglary,for which he was sentenced to a term of one year to life. Gault, whohad testified prior to the introduction of this exhibit,was not recalled to the stand. Inview of the above, his testimony is rejected.Traylor testified that she was present on March 11, that she saw Jones at work thatday, that no notice appeared on the plant bulletin board instructing the employees tonotify the plant when absent until after Seals' discharge on March 11.Jones' testimonythat he was at work on March 11 having been rejected,and it having been found thata notice was posted since on or about May 1945, the undersigned rejects Traylor's testi-mony.Melton's testimony that no notice ever appeared on the bulletin board has beenheretofore rejected.15 Seals,after his discharge,continued to solicit for the Union outside the plant. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDreplied, "That is up to you,"and on the following day, Williams handed hima leaflet.He denied that he discussed the Union with Williams on any otheroccasion.As found above,the testimony of the Board witnesses herein was flatly andcredibly controverted or was found to be unreliable.Barney had been heretoforefound a reliable witness and the undersigned is also of the opinion that hisversion of the conversation with Williams is the more reliable.In view ofthe above,and in this state of the record,although the question is not freefrom doubt, the undersigned concludes and finds that the evidence does notsustain the allegations of the complaint herein.CONCLUSIONS OF LAW1.The operations of respondents,Max Sax and Rhoda Sax, co-partners, doingbusiness as Consolidated Manufacturing Company, occur in commerce,withinthe meaning of Section 2 (6) and(7) of the Act.2.Playthings, Jewelry & Novelty Workers International Union, CIO, is alabor organization within the meaning of Section 2(5) of the Act.3.Respondents have not engaged in unfair labor practices,as alleged inthe complaint,within the meaning of Section 8 (1) and(3) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the complaint be dismissed.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen(15) days from the date of serviceof the order transferring the case to the Board,pursuant to Section 203.38 of saidRules and Regulations, file with the Board, Rochambeau Building,Washington25,D. C.,an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding(including rulings upon all motions or objections)as he reliesupon, together with the original and four copies of a brief in support thereof;and any party or counsel for the Board may, within the same period,file an origi-nal and four copies of a brief in support of the Intermediate Report. Immedi-ately upon the filing of such statement of exceptions and/or briefs,the partyor counsel for the Board filing the same shall serve a copy thereof upon eachof the other parties and shall file a copy with the Regional Director.Proof ofservice on the other parties of all papers filed with the Board shall be promptlymade as required by Section 203.65.As further provided in said Section 203.39,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten(10) days from thedate of service of the order transferring the case to the Board.MARTIN S. BENNETT,Trial Examiner.Dated October 30, 1946.